Citation Nr: 0409282	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  00-21 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to May 1976.  These claims are before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in San Diego, California.  A hearing before a hearing 
officer at the RO was held in October 2000.  The veteran 
failed to report for a Travel Board hearing scheduled in 
July, 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC).  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The guidelines do not appear met, and since the case 
is being remanded anyway, the opportunity presents itself for 
any VCAA notice deficiency to be corrected.

The veteran's service medical records show treatment for a 
left foot blister in April 1975.  His feet were clinically 
evaluated as normal on May 1976 administrative discharge 
examination.  He was provided counseling for situational 
reaction in April 1975.  Acute anxiety reaction was diagnosed 
in May 1975.  A May 1975 narrative summary shows admission 
diagnoses of cardiac arrhythmia and sinus tachycardia; a 
discharge diagnosis of hyperventilation was provided.  
Explosive personality was diagnosed in May 1976.  On the May 
1976 administrative discharge examination none of the claimed 
disorders was diagnosed.  

VA medical records show various psychiatric diagnoses.  
Depression, not otherwise specified, was diagnosed in June 
2000.  An August 2000 letter from a physician at the Mission 
Valley mental health clinic states that the veteran was given 
diagnoses of major depressive disorder and intermittent 
explosive disorder.  The physician added that he believed the 
veteran also had some issues of non-combat related PTSD.  On 
January 2001 mental health examination it was noted that the 
veteran did not have PTSD, but did have major depressive 
disorder with anxiety features and a severe personality 
disorder.  The January 2001 examination appears to be based 
on an incomplete record (not all VA records have been 
associated with the record); hence, the opinion then provided 
is inadequate.  While the opinion provided was to the effect 
that the veteran did not have PTSD, but had a personality 
disorder, it did not resolve entirely the question of whether 
or not he has an acquired psychiatric disorder (to include 
anxiety) related to service.  An August 2001 letter from a 
physician at the VA Medical Center (VAMC) in La Jolla shows 
that the veteran was treated there for the past year.  The 
diagnoses were social phobia, possible bipolar disorder, and 
symptoms of PTSD.  A letter from the Vet Center in San Diego 
dated later in August 2001 shows that the veteran was treated 
there since June 1999 and participated in 40 individual 
therapy sessions since September 2000.  It was noted that he 
suffered from PTSD that had been diagnosed at the VAMC.  

A November 2000 letter from a private physician, Dr. Jaffe, 
shows that from 1997 to 1998 the veteran was sporadically 
treated for depression.  

At his October 2000 hearing, the veteran testified that he 
was currently being treated for his psychiatric problems at 
the VA medical facility in La Jolla.  In the course of his 
January 2001 VA heart examination, when the examiner opined 
that the veteran had sinus tachycardia as the result of 
anxiety, it was noted that the veteran was currently being 
treated at the VAMC in La Jolla.  There appears to have been 
no attempt to obtain records of such treatment.  Thus, there 
are identified outstanding records which might well include 
information critical to the instant appeal.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records may have some 
bearing on the veteran's claim.  Cited medical records from 
the Vet Center and from Dr. Jaffe have also not been sought.  

In October 2000 the veteran testified that during service he 
had chest pains about every other day.  He continued to 
experience periods of rapid heart beat, but was not presently 
being treated for any cardiac disability.  Concerning his 
claimed foot disorder, the veteran testified that he was 
exposed to jungle rot on a port visit in the Philippines.  He 
added that his feet would bleed and smell but that he did not 
seek treatment due to embarrassment.  

In light of the foregoing and VA's mandated duty to assist, 
the case is REMANDED for the following:

1.  The veteran should be provided 
adequate notice of the VCAA as it 
pertains to his claims in full compliance 
with the statutory provisions, 
implementing regulations, interpretative 
Court decisions, etc.  

2.  The RO should obtain for the record 
the veteran's complete treatment records 
from the VA medical facility in La Jolla 
from August 2000 to the present and any 
records from the San Diego Vet Center 
since June 1999.

3.  The RO should also obtain for the 
record the veteran's private treatment 
records from Dr. Lawrence J. Jaffe, San 
Diego, California dated from 1997 to 
1998.  If such records cannot be 
obtained, an explanation should be 
provided for the claims folder.

4.  The veteran should then be afforded a 
VA psychiatric examination to determine 
whether he has a psychiatric disability 
that, as likely as not, is related to 
service.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should specify the correct diagnosis for 
the veteran's current psychiatric 
disability , and should explain the 
rationale for any opinion given.

5.  The veteran should also be afforded a 
VA cardiology examination to determine 
whether he has a cardiac disorder that 
is, as likely as not, related to service 
(and specifically to the cardiac 
arrhythmia and sinus tachycardia noted in 
May 1975).  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for any opinion 
given

6.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




